Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via an email from Ira S. Matsil on March 18, 2022.

The application has been amended as follows: 
In the title:
Changed the title to:  --SPINDLE STRUCTURE FOR PREVENTING SLIDING DOORS FROM SWAYING--
In the abstract:
Changed the abstract to:  --A spindle structure includes a lower rail mounted at a lower side of a vehicle body, a lower rail roller unit rollably connected to the lower rail, a lower rail swing arm rotatably connected to the lower rail roller unit and a door, a lower guide rail mounted on the door and configured to form a lower guide route, and a spindle assembly positioned at one end of the lower rail, the spindle assembly including a 
In the claims:
Amended the claims as follows:
1.	An apparatus comprising:	a lower rail mounted at a lower side of a vehicle body and extending in a longitudinal direction of the vehicle body;	a lower rail roller unit rollably connected to the lower rail;	a lower rail swing arm rotatably connected to the lower rail roller unit and configured to be connected to a door;	a lower guide rail mounted on the door and configured to form a lower guide route in the longitudinal direction; and	a spindle assembly positioned at one end of the lower rail, the spindle assembly comprising: 		a spindle extending in a direction generally transverse to the longitudinal direction and connected to a fixing unit fixed to the vehicle body, the spindle having one end rollably connected to the lower guide rail and having a threaded portion formed on an outer circumferential surface thereof, wherein the spindle is configured to be movable between the vehicle body and the door;		a spindle socket fixedly connected to the vehicle body and having an inner circumferential surface thread-coupled to the spindle;
2.	(Canceled) 
3.	The apparatus of claim 1, wherein a lower guide groove is formed in the lower guide rail, wherein the guide bearing is inserted into the lower guide groove.
4.	The apparatus of claim 1, wherein a rotation axis of the guide bearing extends in a height direction of the vehicle body.
5.	(Canceled) 
6.	The apparatus of claim 1, further comprising a guide socket fixedly connected to the vehicle body and having an inner circumferential surface configured to guide the guide rod.
7.	The apparatus of claim 6, further comprising a spindle movement restriction unit fixedly connected to the other end of the spindle, the spindle movement restriction unit configured to restrict movement of the spindle by engaging the spindle socket.
8.	The apparatus of claim 1, wherein the guide rod is provided at a first side of the spindle and a second guide rod is provided at a second side of the spindle.

10.	The apparatus of claim 1, further comprising:	a motor configured to rotate the spindle in a forward direction or a rearward direction; and	a control unit configured to control a rotation amount or a rotation direction of the motor based on a position of the one end of the spindle on the lower guide route.
11.	The apparatus of claim 1, further comprising:	a center rail formed at a middle portion of the door; and	a center rail roller unit connected to the center rail.
12.	The apparatus of claim 11, wherein the door is supported at three support points, the three support points comprising a first contact point between the lower rail and the lower rail roller unit, a second contact point between the center rail and the center rail roller unit, and a third contact point between the guide bearing and the lower guide rail.
13.	A vehicle comprising:	a vehicle body; 	a door;	a lower rail mounted at a lower side of the vehicle body and extending in a longitudinal direction of the vehicle body;	a lower rail roller unit rollably connected to the lower rail;	a lower rail swing arm rotatably connected to the lower rail roller unit and the 
14.	The vehicle of claim 13, further comprising a guide socket fixedly connected to the vehicle body and having an inner circumferential surface configured to guide the guide rod.
15.	The vehicle of claim 13, further comprising:	a motor configured to rotate the spindle in a forward direction or a rearward direction; and
16.	An apparatus comprising:	a spindle having a threaded portion formed on an outer circumferential surface thereof, wherein the spindle is configured to be movable between a vehicle body and a door slidably connected to the vehicle body;	a spindle socket fixedly connected to the vehicle body and having an inner circumferential surface thread-coupled to the spindle;	a guide bracket fixedly connected to one end of the spindle;	a guide bearing rotatably connected to the guide bracket and the door; and	a guide rod having one end mounted to the guide bracket, the guide rod being disposed in parallel with a longitudinal direction of the spindle which extends transverse to a longitudinal direction of the vehicle body and the guide rod being configured to guide a movement of the spindle.
17.	(Canceled) 
18.	The apparatus of claim 16, further comprising a guide socket fixedly connected to the vehicle body and having an inner circumferential surface configured to guide the guide rod.
19.	The apparatus of claim 18, further comprising:	a spindle movement restriction unit fixedly connected to the other end of the spindle, the spindle movement restriction unit configured to restrict movement of the spindle by engaging the spindle socket; and 
20.	The apparatus of claim 16, wherein a thread movement distance of the spindle or a thread frictional force between the spindle and the spindle socket is adjustable by changing a lead angle of the threaded portion.
21.	The apparatus of claim 7, further comprising a rod movement restriction unit fixedly connected to the other end of the guide rod, the rod movement restriction unit configured to restrict movement of the guide rod by engaging the guide socket.
22.	The vehicle of claim 14, further comprising a spindle movement restriction unit fixedly connected to the other end of the spindle, the spindle movement restriction unit configured to restrict movement of the spindle by engaging the spindle socket.
23.	The vehicle of claim 22, further comprising a rod movement restriction unit fixedly connected to the other end of the guide rod, the rod movement restriction unit configured to restrict movement of the guide rod by engaging the guide socket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634